Citation Nr: 1229379	
Decision Date: 08/27/12    Archive Date: 09/05/12

DOCKET NO.  10-02 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for residuals of an intravenous injection, to include cerebrovascular accident, headaches, memory loss, visual disturbances, loss of balance, bladder problems, kidney problems, diarrhea, thyroid problems, and Parkinson's Disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to February 1971.

This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

Subsequent to the most recent readjudication of the claim in October 2009, the Veteran submitted additional evidence.  The Veteran's representative waived review of the newly submitted evidence by the agency of original jurisdiction.  See 38 C.F.R. § 20.1304(c) (2011).  Thus, the Board will consider such evidence in the adjudication of this appeal.


FINDINGS OF FACT

1.  A February 2003 rating decision denied the Veteran's claim of entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for residuals of an intravenous injection.  He did not perfect an appeal of the decision.

2.  Evidence associated with the claims file since the February 2003 rating decision is not material and does not raise a reasonable possibility of substantiating the issue of entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for residuals of an intravenous injection.


CONCLUSIONS OF LAW

1.  The February 2003 RO rating decision, which denied the Veteran's claim of entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for residuals of an intravenous injection, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2002).

2.  The evidence received since the February 2003 rating decision is not new and material, and therefore, the claim of entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for residuals of an intravenous injection is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that the Veteran had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  Specifically, the Veteran was notified in a letter, dated in March 2009, of the information and evidence necessary to substantiate his section 1151 claim.  Additionally, the letter told the Veteran that new and material evidence was needed to reopen the previously denied claim.  New and material evidence was defined and the Veteran was told when and why the claim was previously denied in accordance with Kent v. Nicholson, 20 Vet. App. 1 (2006).  Thus, VA has satisfied its duty to notify the Veteran and had satisfied that duty prior to the adjudication in the rating decision.  Overton v. Nicholson, 20 Vet. App. 427 (2006).

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the Veteran of any evidence that could not be obtained.  The Veteran has not referred to any additional, unobtained, relevant, available evidence.  Although the Veteran was not provided with a VA medical examination in conjunction with the claim on appeal, VA is not required to provide such an examination for claims to reopen finally decided decisions when new and material evidence has not been presented.  See 38 C.F.R. § 3.159(c)(4)(C)(iii).  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. Analysis

Generally, with respect to claims filed on or after October 1, 1997 (see VAOPGCPREC 40-97 (Dec. 31, 1997)), 38 U.S.C.A. § 1151 provides in pertinent part that compensation shall be awarded for a qualifying additional disability in the same manner as if such additional disability was service connected.  For purposes of this section, a disability is a qualifying additional disability if the disability was not the result of the veteran's willful misconduct and the disability was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the Secretary, and the proximate cause of the disability was (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2002 & Supp. 2011); 38 C.F.R. § 3.361 (2011).

A rating decision by the RO in February 2003 denied the Veteran's claim of entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for residuals of an intravenous injection on the basis that the evidence did not demonstrate that VA medical or educational services were the proximate cause of additional disability.  The Veteran filed a notice of disagreement with the February 2003 rating decision, and the claim was once again denied in a September 2004 statement of the case (SOC).  The Veteran did not perfect an appeal after the September 2004 SOC.  Additionally, new and material evidence was not received within the remaining period in which to appeal.  See 38 C.F.R. § 3.156(b).  Therefore, the February 2003 rating decision is final based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2002).

The relevant evidence of record at the time of the February 2003 rating decision included the Veteran's service treatment records; VA medical records dated from March 1971 to October 2001; private medical records dated from July 2000 to September 2002; and numerous statements from the Veteran, his family and his friends.

A finally decided claim will be reopened in the event that new and material evidence is presented.  38 U.S.C.A. § 5108 (West 2002).  "New" evidence means existing evidence not previously submitted to VA.  "Material" evidence means existing evidence that by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2011).

In December 2008, a claim to reopen the issue of entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for residuals of an intravenous injection was received.  Evidence of record received since the February 2003 rating decision includes VA medical records dated from July 2000 to October 2001; private medical records dated from 1975 to June 2003; private insurance records dated from March 2003 to November 2003; numerous legal documents; and numerous statements from the Veteran, his family and his friends.  Significant amounts of the evidence received since the February 2003 decision is not "new" in that it was already of record at the time of that decision, including most of the VA medical records, some of the private medical records, and many of the statements from the Veteran, his family and his friends.

In addition, none of the new evidence is material, as it is redundant of evidence that was already of record at the time of the February 2003 rating decision or it is not relevant to the claim.  None of the new medical, insurance, or legal records provide competent evidence that the Veteran incurred additional disability as the result of VA medical treatment.  While multiple new private medical records dated from August 2002 to June 2003 documented the Veteran's report of symptoms and disabilities which he believed resulted from injections he received, these reports do not provide material medical evidence of the Veteran's allegations, as they are simply transcriptions of the Veteran's statements, which are themselves redundant of the evidence of record at the time of the last prior final denial of the claim, and are unenhanced by medical comment.  See Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) (holding that reliance on a veteran's statement renders a medical report incredible only if the Board rejects the statements of the veteran); LeShore v. Brown, 8 Vet. App. 406 (1995) (holding that medical professionals are not competent to transform a lay history, unenhanced by medical comment, into competent medical evidence based on their status as medical professionals).

In addition, the Veteran's statements as listed in the medical records, as well as in the numerous new statements from the Veteran, his family and his friends, simply repeat the Veteran's previous assertions that he incurred additional disability as the result of an intravenous injection he received at a VA medical facility.  As such, they are also redundant of the evidence of record at the time of the last prior final denial of the claim.  Moreover, even though credibility is presumed when assessing a claim to reopen in the context of new and material evidence, the Veteran is not competent to state he has additional disability as a result of the VA treatment because such an opinion requires a certain amount of medical expertise.  Again, the competent new medical evidence does not show that he has additional disability as a result of VA treatment, which is necessary to reopen the claim.  Accordingly, the new evidence received since the February 2003 rating decision is redundant or not relevant, and does it not raise a reasonable possibility of substantiating the Veteran's claim.

Since the additional evidence received since the February 2003 rating decision is not material and does not raise a reasonable possibility of substantiating the Veteran's claim, it does not constitute new and material evidence sufficient to reopen the Veteran's claim of entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for residuals of an intravenous injection.  As new and material evidence to reopen the finally disallowed claims has not been submitted, the benefit of the doubt doctrine is not for application.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

New and material evidence not having been submitted, the claim to reopen the issue of entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for residuals of an intravenous injection, to include cerebrovascular accident, headaches, memory loss, visual disturbances, loss of balance, bladder problems, kidney problems, diarrhea, thyroid problems, and Parkinson's Disease, is denied.



____________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


